Citation Nr: 0113524	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-13 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Determination of a proper initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.  

This matter arises from a July 1999 Department of Veterans 
Affairs (VA) Hearing Officer's decision at the regional 
office (RO) in Muskogee, Oklahoma, which granted service 
connection for PTSD, and assigned a 30 percent evaluation for 
that disability.  The veteran filed a timely appeal, and the 
case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  

As a preliminary matter, the Board observes that the 
effective date of the currently assigned 30 percent 
evaluation for the veteran's now service-connected PTSD is 
July 16, 1998.  That date was assigned by an RO Hearing 
Officer in a July 1999 decision.  The veteran, however, did 
not appeal the effective date established by that 
determination within one year of the August 1999 notice.  In 
the August 1999 notice of disagreement that gave rise to this 
appeal, the veteran only expressed disagreement with the 
rating assigned his PTSD.  By a statement dated in February 
2001, the veteran's attorney expresses disagreement with the 
effective date assigned and appears to argue that the RO 
committed clear and unmistakable error in its failure to 
assign an effective date from the time the veteran's claim 
for service connection was received.  Accordingly, such issue 
is referred back to the RO for clarification and any 
appropriate action deemed necessary.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The veteran's PTSD is objectively shown to be most 
consistent with occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances in 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for assignment of an initial 50 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that the severity of his 
service-connected PTSD is greater than reflected by the 
initially assigned 30 percent disability evaluation.  In such 
a case, the VA has a duty to assist the veteran in developing 
facts which are pertinent to that claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which applies to all pending 
claims for VA benefits, and which provides that the VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by the VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Among its other provisions, this law redefines the 
obligations of the VA with respect to the duty to assist.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim.  See VCAA, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate that claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice as to the evidence 
needed to substantiate his claim for an increased rating.  
The Board concludes that discussions as contained in the 
initial rating decision, in the subsequent statements of the 
case (SOCs), in supplemental statements of the case (SSOCs), 
and in letters to the veteran, have provided him with 
sufficient information regarding the applicable regulations 
and regarding the evidence necessary to substantiate his 
claim.  The Board finds, therefore, that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  The Board concludes that the VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service personnel and service medical records, 
records obtained from the United States Armed Services Center 
for Research of Unit Records (USASCRUR), post-service 
clinical treatment records, reports of VA rating 
examinations, transcripts of personal hearing testimony given 
by both the veteran and his wife before a Hearing Officer at 
the RO and before the undersigned Board Member, and multiple 
personal statements by the veteran and his attorney made in 
support of his claim for an increased rating.  In addition, 
following his appearance at the videoconference hearing 
conducted by the undersigned Board Member, the veteran 
submitted additional clinical treatment records accompanied 
by a signed form waiving his right to have the additional 
evidence reviewed by the RO.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate his claim for an increased initial rating.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See generally VCAA.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  

Historically, the veteran's claim for service connection for 
PTSD was received on February 3, 1997.  He underwent a VA 
rating examination in May 1997, and was diagnosed with PTSD 
based on his self-reported stressors at that time.  However, 
his claim was denied by a May 1997 rating decision.  The 
veteran submitted a timely notice of disagreement (NOD) in 
February 1998, and his claim was once again denied by a March 
1998 rating decision.  A statement of the case (SOC) was 
issued in April 1998.  In July 1998, the veteran submitted a 
statement indicating that he disagreed with the RO's March 
1998 rating decision, and appeared at a personal hearing 
before a Hearing Officer at the RO, also in July 1998.  

The Hearing Officer, in a decision dated in July 1999, 
granted the veteran's claim for service connection for PTSD.  
An initial 30 percent rating was assigned, effective from 
July 17, 1998.  In August 1999, the veteran submitted what he 
termed as an NOD with respect to the effective date assigned 
by the Hearing Officer in the July 1999 decision, and an SOC 
was issued in May 2000.  The veteran subsequently filed a 
timely substantive appeal in July 2000.  

The veteran underwent a VA rating examination in May 1997.  
The report of that examination shows that following his 
discharge from service, the veteran worked at a large 
electrical manufacturing company and a large automobile 
manufacturer for a total of 19 years, and worked the late 
shift whenever possible because of purported difficulties 
with other people.  The veteran had been married for 27 
years, and reported that he experienced difficulties in 
relationships with people generally, to the point where he 
tended to avoid others altogether.  The veteran reported that 
he was able to sleep at night easily enough, but that he 
would also awaken at the slightest disturbance.  He indicated 
that he typically slept from four to six hours each night.  
He also stated that he would have to check and secure all of 
his surroundings before going to bed at night.  The veteran 
reported a tendency to be on edge, but indicated that he did 
not have difficulties with rage or extreme irritability.  On 
examination, the veteran was found to be "quite articulate" 
and had spontaneous speech with good eye contact and 
appropriate affect.  He reported experiencing no 
hallucinations or delusions, and did not appear to be 
appreciably anxious, but appeared to be "somewhat disgusted 
sometimes when he does talk with the things that he has had 
to put up with."  Perception and judgment were characterized 
as "good," and he was fully oriented.  The examiner 
conclude with a diagnosis of Axis I mild to moderate PTSD and 
offered an Axis V global assessment of functioning (GAF) 
score of 65.  Under the Diagnostic and Statistical Manual, 
4th Edition (DSM-IV), a GAF score of between 61 and 70 is 
suggestive of some mild symptoms of a psychiatric disorder 
(e.g. depressed mood and mild insomnia), or some difficulty 
in social occupational, or school functioning (e.g. 
occasional truancy or theft within the household),but 
generally functioning pretty well, and has some meaningful 
relationships.  

The report of a VA rating examination conducted in July 1998 
shows that the veteran had been consistently employed on a 
full-time basis since his discharge from service, but 
complained that his jobs were "menial and dirty."  He 
indicated that he had sought the types of jobs in which he 
would be able to work the night shift in order to avoid 
contact with other individuals.  The veteran reported that he 
had installed sensor lights around his property which were 
also connected to radios inside his house in order to be able 
to monitor any activity in his environment.  He stated that 
he frequently looked out of his window in the daylight hours 
when he believed he heard noises.  The veteran stated that he 
had disturbed sleep patterns, but would arise frequently 
during the night to look out of the window.  He indicated 
that his wife had felt for years that she lived inside a 
"fortress."  According to the veteran, on one occasion, 
some neighborhood children pounded on his door, to which he 
responded armed with a firearm.  He indicated that he 
experienced problems with his memory, and indicated that he 
experienced difficulty remembering things which he should 
remember.  According to the veteran, he experienced frequent 
suicidal ideation, and the examiner noted that the veteran 
appeared to be very guarded regarding that issue.  The 
veteran stated that he had "serious thoughts about ending 
it."  He also reported experiencing frequent daily attacks 
of anxiety, and indicated that he would explode emotionally, 
hitting a wall or table.  In addition, the veteran reported 
experiencing visual hallucinations and flashbacks of his 
service in Vietnam.  The veteran further stated that he would 
minimize contact with his family, and isolated himself from 
others.  He offered that he only became aware of the nature 
of his problems after entering a six-week PTSD program 
conducted over the past year.  Test results showed that he 
had PTSD and suggestions of severe depression and confused 
paranoid thinking.  

Based on the clinical evaluation and the diagnostic testing, 
the examiner concluded that the veteran had chronic severe 
PTSD of delayed onset.  In addition, a secondary diagnosis of 
a major depressive disorder was indicated.  According to the 
examiner, the veteran experienced severe depressive 
symptomatology accompanied by hyperalertness and extreme 
social withdrawal and estrangement from others.  He also 
experienced frequently occurring suicidal ideation as well as 
visual, auditory, and olfactory hallucinations associated 
with his Vietnam experiences.  The veteran's only reported 
social outlet appeared to involve his meetings at the PTSD 
clinic.  The examiner offered an Axis V GAF score of 40.  
Under DSM-IV, a GAF score between 31 and 40 is suggestive of 
some impairment in reality testing or communication (e.g. 
speech is at times illogical, obscure or irrelevant), or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  

At his July 1998 personal hearing before the Hearing Officer 
at the RO, the veteran testified that he was currently 
undergoing treatment at the local VA Medical Center (VAMC) on 
a weekly basis for his PTSD.  He indicated that he took 
prescribed medications for depression and anxiety.  The 
veteran testified that he performed janitorial duties at a 
local business, and that he worked on a night shift in order 
to avoid contact with other individuals.  The veteran 
reported experiencing flashbacks of his Vietnam experiences, 
and that he experienced problems sleeping.  He testified that 
he slept during the day, and that because his wife worked as 
a schoolteacher, she was not usually present during his 
waking hours.  The veteran attributed the longevity of his 
marriage to this arrangement.  He indicated that he had no 
hobbies or other interests, and that he had no friends or 
social interaction.  The veteran stated that his daily 
routine consisted of either working or sleeping, and 
indicated that he was experiencing increasing problems with 
anger.  He stated that his relationships with his children 
were poor.  He indicated that he began attending PTSD clinic 
treatment sessions in 1996 or 1997, and that he was currently 
seen on a weekly basis.  

In support of his claim for an increased rating, the veteran 
submitted contemporaneous clinical treatment records dating 
from approximately October 1996 through December 2000.  Those 
treatment records generally show that the veteran was seen on 
a weekly basis for his diagnosed PTSD at the local VAMC 
beginning in October 1996.  In addition, he was hospitalized 
for several days for psychiatric treatment in April 2000.  
During the course of his therapy, the veteran was noted to be 
supportive of other group members, and was primarily working 
on alleviating his tendency to isolate himself.  The PTSD 
therapist observed that the veteran was able to interact with 
the group appropriately, although at the time of the Oklahoma 
City bombing of the U.S. Federal Building, the veteran was 
much more withdrawn.  He was generally noted to be positive 
with most group sessions, although was demonstrably quiet.  
He was fully oriented and did not experience delusions or 
hallucinations.  His treating therapist characterized the 
veteran as mildly evasive and mildly self-dramatizing.  The 
veteran's treating physicians noted that there was a 
prominent anxiety component to his PTSD.  One of the primary 
problems the veteran was noted to experience involved 
trusting other members of the group.  The treating physicians 
noted that the veteran experienced difficulty trusting others 
generally.  During the course of his regular treatment, the 
veteran denied experiencing any homicidal or suicidal 
ideation, although he was once noted to comment that it would 
not necessarily be at a disadvantage if he did not wake up.  
In July 1997, the veteran reported that he had three children 
with one daughter in college.  He indicated that his marriage 
was very stable, and that it was his primary means of 
support.  Insight and judgment were characterized as good, 
and he was observed to be neatly groomed and dressed.  
However, the veteran was observed to be anxious and 
"fidgety," and he demonstrated elevated psychomotor 
activity with pressured speech.  The treating physician at 
that time concluded with a diagnosis of Axis I PTSD, and 
offered an Axis V GAF score of 70.  From that time onward, 
the veteran's diagnoses and Axis V GAF scores remained 
relatively stable, ranging from 65 to 70, although he 
continued to exhibit problems with isolation and anxiousness.  

The veteran was hospitalized for four days in April 2000 in 
connection with problems associated with his PTSD.  His Axis 
V GAF scores ranged from 45 on admission to 70 upon discharge 
from treatment.  He had been admitted for suicidal and 
homicidal ideation.  Apparently, the veteran had reported to 
a treating physician that he could kill himself and several 
others, and that he was subsequently involuntarily admitted 
to the VAMC as an inpatient.  On examination, the veteran was 
not found to have any psychomotor retardation or agitation.  
There were no expressive mannerisms or involuntary movements.  
His attitude was cooperative, and he was fully alert and 
oriented.  The veteran's immediate memory was intact, 
although his recent memory was characterized as "somewhat" 
intact.  Remote memory was characterized as being somewhat 
impaired.  However, the examiner did note that there was some 
question as to whether the veteran was actually cooperating 
with the interviewer.  The veteran was in touch with reality, 
and did not show any obvious delusions or morbid 
preoccupations.  Intellect was average, insight was fair, and 
the veteran was noted to be "guarded" with respect to 
stating anything suggestive of homicidal or suicidal 
ideation, given that such statements had resulted in his 
involuntary hospitalization in the first instance.  The 
veteran's mood was characterized as sad, and his affect was 
congruent.  However, his speech was spontaneous and goal 
directed.  There was no flight of ideas or looseness of 
associations.  There was no circumstantiality or 
tangentiality.  He did not show any evidence of delusions or 
hallucinations.  Further, he reported no changes in sleep, 
appetite, weight, or sexual function.  

At the time of his admission, the veteran had been placed on 
a low-risk suicide precaution, and during the course of his 
four-day hospital visit, he was not shown to exhibit any 
suicidal or homicidal ideation, and his treating physicians 
had not noted any tendency towards hallucinations or 
delusions.  The veteran was discharged in the care of his 
wife, who indicated that he had returned to his baseline 
status.  She had reported that he experienced mood swings 
which would resolve after a period of time.  In May 2000, 
following his discharge from the VAMC, the veteran was 
diagnosed with Axis I PTSD with paranoid traits, and his 
treating physician assigned an Axis V GAF score of 68.  

Treatment notes dated in July and November 2000 were received 
from a private physician who had treated the veteran for his 
PTSD at those times.  According to the treating physician, 
the veteran exhibited moderate PTSD symptoms with some 
paranoia and periodic suicidal ideations without any definite 
intent or plan.  The veteran denied being dangerous to 
others.  The treating physician noted that the veteran had 
been hospitalized in April 2000, and that his medications 
included Zoloft.  In November 2000, the veteran was noted to 
have fairly good control of his mood and anxiety symptoms and 
behavioral dyscontrol, except for periodic anger.  The 
veteran was noted to have retained his full-time job as a 
janitor, and did not have any suicidal or homicidal ideations 
at that time.  

The veteran underwent his most recent VA rating examination 
in July 2000.  The report of that examination shows that he 
had undergone treatment at the VAMC since 1997, and that he 
had undergone a brief psychiatric hospitalization some three 
months previously.  The veteran indicated that his appetite 
had been poor, and that he would often get between two and 
four hours' interrupted sleep during the day. The veteran 
offered that his sleep was interrupted by profuse sweating, 
gritting his teeth, and feeling that someone was coming after 
him.  The veteran stated that he regularly checked his 
perimeter at home, and that he had installed a radio-sensor 
device of some sort in order to detect the presence of 
intruders onto his property.  The veteran indicated that his 
spare time activities included staying in his room and doing 
some gardening.  He indicated that he had no social life, and 
that he had no pleasures, although he reported that his 
sexual activities were "okay."  The veteran stated that he 
experienced intermittent crying spells, and that he had 
survival guilt.  The examiner noted that the veteran 
historically had a manic depressive illness and a panic 
disorder.  The veteran indicated that he was then working 
full time, and had for the previous 30 years.  On 
examination, the veteran was noted to have driven to the 
examiner's office, and was disheveled in appearance.  He 
maintained approximately 60% eye contact, speech had normal 
flow, volume, and rhythm, and thought processes were focused 
and goal directed.  Thought content was positive for 
flashbacks and startle response.  Loud noises and flashes of 
light caused him to be under guard.  The veteran's mood was 
characterized as being "mostly empty", and his affect was 
flat, insight poor, judgment equivocal, although he was also 
described as cognitively alert and fully oriented.  The 
veteran was shown to have impaired concentration and short-
term memory, but he denied experiencing any homicidal or 
suicidal ideation.  The examiner concluded with a diagnosis 
of Axis I mild to moderate PTSD, and offered an Axis V GAF 
score of 70.  As noted, under DSM-IV, a GAF score of 70 is 
suggestive of mild symptoms of a psychiatric disability.  

At his February 2001 videoconference hearing before the 
undersigned Board Member, the veteran testified that the Axis 
V GAF scores ranging from 65 to 70 did not properly reflect 
the severity of his PTSD disability, and were unsupported by 
the clinical findings as contained in the treatment records.  
The veteran's attorney stated that the veteran appeared to be 
very disheveled and exhibited poor hygiene.  The veteran 
testified that due to his PTSD, he was limited to performing 
minimum wage jobs, and that he worked for $8.00 to $9.00 per 
hour.  According to the veteran, he experienced problems 
interacting with other individuals to the extent that he 
would only work night shifts when the probability of contact 
with others was minimal.  He did indicate that he had 
experienced some disagreeable confrontations with individuals 
who had not indicated that they would be present in his 
building at night or after hours.  The veteran stated that 
prior VA estimates of his actual income were inaccurate and 
over exaggerated his income potential, casting him in a false 
light.  The veteran and his wife testified that they had been 
married for some 30 years and had three children.  The 
veteran indicated that he had taken some college courses, but 
was unable to complete his degree.  He testified that he had 
worked a number of jobs following his discharge from service, 
but was ultimately forced to quit most of them due to his 
various inabilities to cope due to his PTSD.  According to 
the veteran, he had a full family and social life before 
entering service, but that afterwards, he had become a near 
recluse.  He and his wife testified that he would often 
answer the door to their house with a firearm if any one 
knocked, and that he had various sensor devices placed in 
strategic points around his property to alert him to the 
presence of intruders.  The veteran and his wife testified 
that he often spent time concealed in their bedroom where he 
could not be immediately observed by others.  According to 
the veteran's wife, such behavior imposed a great strain on 
their marriage.  The veteran further testified that while he 
denied experiencing homicidal or suicidal ideation following 
his involuntary hospitalization, he tended to downplay his 
symptomatology due to a fear of being involuntarily 
hospitalized again.  The veteran and his wife testified that 
he did not maintain his personal hygiene, and that he kept 
firearms in the house.  The veteran's wife testified that 
such proclivities imposed an additional strain on their 
marriage.  The veteran reiterated that he did not have a 
social life, that he was alienated from his extended family 
and family friends, and that his home life suffered 
dramatically due to his PTSD symptoms.  He and his wife also 
expressed a great deal of concern regarding the care he 
received and the extent to which it would continue to be 
available.  

The regulations pertaining to the evaluative criteria for 
rating PTSD are codified at 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).  Under those criteria, a 30 percent 
evaluation is contemplated where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although functioning satisfactorily, with routine 
behavior, self care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, or 
recent events).  

A 50 percent evaluation is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week, difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger in hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relative, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).  

Applying the regulations governing the veteran's now service-
connected PTSD to the evidence of record, the Board concludes 
that the evidence supports a grant of a 50 percent 
evaluation, and no more.  The Board observes that the 
veteran's Axis V GAF scores have generally been in the 65 to 
70 range, which under DSM-IV are suggestive of relatively 
mild symptoms of a psychiatric disorder.  However, the Board 
has not just considered the GAF scores in determining the 
degree of impairment caused by the veteran's service-
connected psychiatric disorder.  When the findings reported 
on clinical examination are considered in this case, the 
Board finds that the overall disability picture in this case 
is of greater severity. 

As discussed, the veteran's primary functional impairment 
shown to have resulted from his service-connected PTSD 
appears to involve social isolation or withdrawal and anxiety 
and depression.  The Board notes that despite this 
significant symptomatology, the veteran has been able to 
maintain stable employment albeit with some concessions to 
the veteran's PTSD.  The Board notes that the veteran has 
indicated that he works the night shift to avoid conflict and 
people at work.  He also indicated that because his spouse 
works days, he has been able to avoid some conflict with her.  
However, the Board cannot discount the fact that the veteran 
has been able to maintain ongoing employment and a stable 
marriage for many years.  The veteran's attorney has argued 
that given the veteran's status as a janitor, working for the 
minimum wage or for $8.00 or $9.00 per hour, his employment 
should be considered marginal at best, and should not be 
considered as an accurate indicator of the veteran's overall 
level of functional impairment.  However, the Board finds 
that inasmuch as the veteran has been employed steadily and 
consistently on a full-time basis, and has been able to help 
support himself and his family, he has not been shown to be 
unable to obtain or retain gainful employment as has been 
maintained on the veteran's behalf.  

The Board notes that the record does indicate periods where 
the veteran's functioning has been more significantly 
impaired than at other times.  In fact, on VA examination in 
July 1998 and on hospital admission in April 2000, GAF scores 
of 40 were reported.  Such exacerbations are shown by the 
evidence to involve disturbances of motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships, some impairment in memory, and impaired 
judgment.  However, rather than finding these conclusions to 
be inconsistencies that should be resolved by further 
examination, the Board notes that it must look to the overall 
record to determine the level of demonstrated impairment as 
periods of exacerbations are expected with psychiatric 
disabilities.  In this regard, the Board notes that there is 
compelling evidence that suggests that the veteran's overall 
functioning is not represented by the lower GAF scores for 
purposes of rating this disability during the appeal period.  
The Board finds, therefore, that such symptomatology when 
viewed over the course of this appeal, is most consistent 
with the criteria contemplated for assignment of a 50 percent 
evaluation.  

In reaching this decision, the Board recognizes that the 
veteran's symptomatology does not fully comport with the 
criteria for a 50 percent evaluation in the sense that the 
veteran has not been shown to be incapable of understanding 
complex commands, retention of only highly learned material, 
or related symptomatology.  However, he has been shown to 
experience some degree of panic attacks, and given his 
isolative behavior, has been shown to have a significantly 
impaired ability to establish and maintain effective 
interpersonal relationships.  Although the veteran's PTSD has 
most consistently been described during this appeal period as 
being not more than moderate in degree, the Board does note 
that the veteran has also exhibited some impaired judgment, 
and disturbances of motivation and mood to a degree and on a 
consistent basis such that entitlement to a higher evaluation 
is shown to be in order.  Accordingly, the Board finds that 
the evidence supports a grant of an initial 50 percent 
evaluation.  

However, the Board also finds that the veteran's 
symptomatology is not of such a degree of severity as to 
warrant assignment of a 70 percent evaluation.  The veteran 
is shown to experience deficiencies in many areas, 
particularly in with regard to maintaining effective social 
relationships.  However, while the Board has considered the 
contentions, testimony and argument submitted in this regard, 
the Board must emphasize that the clinical treatment notes do 
not reflect an inability to establish or maintain effective 
relationships.  The veteran has, on occasion complained of 
experiencing suicidal ideation.  He was hospitalized for four 
days in April 2000 because of some comments in this regard 
that he made to his treating physician, to the effect that he 
thought he could kill himself and others.  However, the 
treatment records which contain objective and clinically 
supported findings tend to show that the veteran has had no 
actual plan.  Through hearing testimony and personal 
statements, the veteran has attempted to show that he 
experiences impaired impulse control with episodic violence, 
and neglect of his personal appearance and hygiene as would 
support assignment of a higher rating.  The Board does not 
dispute that some of the symptoms contemplated by a 70 
percent rating have been endorsed by the veteran such as 
suicidal ideation, obsessional rituals, impaired impulse 
control, neglect of personal appearance and hygiene, and 
difficulty in adapting to stressful circumstances.  However, 
the Board's question is not whether he meets some of the 
criteria for a higher rating but rather whether the 
disability picture more nearly approximates the criteria for 
that higher rating.  See 38 C.F.R. § 4.7 (2000).  The Board 
finds that it does not with respect to the 70 percent rating. 

The clinical evidence of record does not support the 
conclusion that the veteran has obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or irrelevant, near continuous panic or 
depression affecting his ability to function independently, 
appropriately and effectively, impaired impulse control such 
as unprovoked irritability with periods of violence, or 
spatial disorientation.  While he appears to have difficulty 
in establishing relationships, he also does not appear to 
have the inability to establish or maintain effective 
relationships.  In May 1997, he was described as quite 
articulate and had spontaneous speech and appropriate affect.  
Although severe depressive symptomatology and extreme social 
withdrawal from others was reported on testing in July 1998, 
the veteran was able to interact with in later documented 
therapy sessions with other group members in an appropriate 
manner although he apparently had problems trusting other 
group members.  He was also described in treatment records as 
not experiencing delusions or hallucinations, and denying 
homicidal or suicidal ideation.  Insight and judgment have 
been described as fair to good.  He has been alert and 
oriented.  Speech has been goal directed and spontaneous 
without flight of ideas or looseness of associations.  The 
predominant symptomatology during the course of this appeal 
generally appeared to consistently be anxiety and isolation.  
Based on the foregoing, the Board concludes that a grant of 
an initial 50 percent evaluation, and no more, for the 
veteran's PTSD is appropriate.  See generally 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2000).  

The Board's decision to grant the veteran's appeal to the 
extent that an increased 50 percent rating is assigned does 
not preclude consideration of his claim on an extraschedular 
basis.  The potential application of Title 38 of the Code of 
Federal Regulations (2000), in addition to the provisions of 
38 C.F.R. § 3.321(b)(1) (2000), have also been considered.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  However, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The Board 
recognizes that the veteran has changed jobs on a number of 
occasions, and that he was hospitalized for four days in 
April 2000 after having made suicidal and homicidal threats.  
However, as set forth above, the Board finds that the 
demonstrated symptomatology is contemplated by the regular 
scheduler standards, and that an unusual or exceptional 
disability picture is not shown.  In that regard, the Board 
observes that the applicable rating criteria contemplate 
higher disability ratings for the veteran's PTSD on a 
schedular basis.  However, his objectively demonstrated 
symptomatology has not been found to be of such severity as 
to warrant assignment of an initial evaluation in excess of 
50 percent on a schedular basis.  Likewise, referral for 
consideration of an extraschedular rating is not warranted 
here.  see 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of an initial 50 
percent disability evaluation for PTSD is granted.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

